859 S.W.2d 70 (1993)
BORDEN, INC., Sam Fernandez and Roy Cavazos
v.
David RIOS.
No. D-3928.
Supreme Court of Texas.
August 26, 1993.
*71 Joint Motion of the parties pursuant to settlement filed herein on July 22, 1993, is granted in part; application for writ of error is granted without reference to merits; judgments of court of appeals and trial court are set aside without reference to merits; cause remanded to trial court for entry of judgment in accordance with settlement agreement of parties.